DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 9/4/2022, wherein:
Claims 15-18, 20-27, 29, and 31-35 are currently pending;
Claims 15 and 16 have been amended; 
Claim 35 has been newly added; 
Claims 17, 20-27, 29, and 31-34 were previously withdrawn; and 
Claim 35 is presently withdrawn as outlined below. 
Election/Restrictions
Newly submitted claim 35 directed to an invention that lacks unity with the invention originally claimed for the following reasons: the drawer of newly added claim 35 comprises the special technical feature of a converter to convert voltage fed from the lander interface panel into an appropriate voltage and to supply the converted voltage to a payload. Original claim 15, elected without traverse, was drawn to a lander having an interface panel to be connected to a drawer in which a payload is mounted. Neither the lander nor the intended use drawer in the original claim contained the special technical feature such that the newly added limitation would have been properly restricted if presented in the original claims. Furthermore, the original claim 15 and amended claim 15 drawn to a lander did not include the subcombination of a drawer but merely the intended use of the interface panel to connect to a drawer. The drawer of newly added claim 35 also only has the intended use of being combined with a lander such that there is no particular structure(s) present that limit it to usage with a lander. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 35 withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Official Notice
In the Non-Final Office Action mailed on 5/5/2022, Examiner gave Official Notice that:
it is well-known in the aerospace art to utilize graphene and/or graphene fibers as a material in the construction of the outer surfaces of spacecraft such as housings.
In the Applicant’s Response to the aforementioned office action filed on 9/4/2022, no challenge was made to the Examiner’s taking of Official Notice. As such, the facts previously officially noticed are now considered Applicant Admitted Prior Art (AAPA). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the limitation “a drive machine which changes an inclination of the solar panel with respect to a horizontal plane” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. 
The term “machine” has been found to be a generic placeholder which invokes 35 USC 112(f) see MPEP 2181§I.A. The generic placeholder of “machine” is preceded by the modifier “drive” but it is unclear whether this term is a function (e.g. a mechanism capable of driving) or if it provides some sort of structure. the placeholder of “drive machine” is also coupled with the functional language of “chang[ing] an inclination of the solar panel with respect to a horizontal plane” without reciting sufficient structure to perform the claimed function. A review of the disclosure merely recites the limitation verbatim with regards to Figures 10 and 14, wherein the same figures have different and generic boxes labelled DM to indicate the location of the drive machine. 
Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0200033 to Bigelow, in view of US 2007/0063104 to Humphries, in further view of US 6951468 to Greco.  
Re: Claim 15. Bigelow teaches a lander (The Cambridge Aerospace Dictionary defines “lander” as a “Spacecraft designed for soft landing on Moon or planet” - Abstract “landing a habitable module on an extraterrestrial mass”; paragraph [0021] - module comprises landing pads 18 and propulsion buses 16 for landing - Bigelow therefore teaches a “lander” by definition) formed from multiple habitable modules that are coupled together offsite and then landed on an extraterrestrial body for manned missions (See [0001]-[0012]). However, Bigelow does not expressly disclose the type of modules that are provided. 
Humphries teaches a space based manufacturing module comprising a habitable module (See Abstract; Figs. 1-5; 10). In paragraph [0040], Humphries teaches that the module is provided with power from a solar array and in paragraphs [0006], [0013], and [0014], the module is taught to be in network communication with Earth bound systems and is useable for manufacturing using computers. In Figure 5, a plurality of computers (505, 507, 508) are shown to be provided for use within the habitable module. For the computers to be useable for their intended purposes, they must be connected to the power supply of the module and also via signal lines to the Earth bound communications systems and/or the manufacturing robots within the module. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute a manufacturing module as taught by Humphries in place of one of the generic habitable modules as taught by Bigelow in order to provide an extraterrestrial means of manufacturing on another planetary body via the landing method and system outlined by Bigelow. 
However, the combination of Bigelow and Humphries does not expressly disclose a drawer in which a payload is mounted, wherein the drawer has a drawer interface which connects to the lander via a lander interface panel as claimed. 
Greco teaches a computer storage cabinet (Abstract; Fig. 1, 10) comprising a plurality of drawers (20). The drawers are taught to comprise a back panel having a drawer interface having a power cord (30) and power connection (32; i.e. a voltage output terminal) to supply voltage to a computer (i.e. payload within drawer) placed within the drawer (col. 2, lines 6-16). The back panel is also taught in column 2, lines 19-28, to comprise ethernet cables (33) which are attached to a data connection of the cabinet (i.e. signal terminals to exchange signals with a controller, i.e. computer processor, mounted within the drawer). Greco teaches the drawer provides the computer payloads with power and data connections while inside the drawer (col. 1, lines 16-27). One of ordinary skill in the art would have recognized that the computer storage cabinet of Greco would be useable in combination with the manufacturing module as taught by Humphries. In providing the cabinet, one of ordinary skill would have recognized that the data and power connections extending from the cabinet could be connected to power outputs terminals and signal terminals of the module in the same manner as Humphries such that the computers within the cabinet can be utilized in the same manner that the computers on the tabletop of Humphries function. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a computer storage cabinet as taught by Greco in order to provide a safe means of transporting the computers during landing and/or to provide storage for astronauts such that the computers can be brought out and stored depending upon table space requirements. 
In providing such a combination, the lander of Bigelow having a module as taught by Humphries and a computer storage cabinet as taught by Greco would provide an interface panel (e.g. a wall within the module) having power outlets and signal connections which are couplable to the cabinet drawers having the drawer interface in which the computers/payloads are stored. The limitations of claim 15 are therefore rendered obvious. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0200033 to Bigelow, in view of US 2007/0063104 to Humphries, in further view of US 6951468 to Greco, in further view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 18. Bigelow in view of Humphries in further view of Greco render obvious the lander according to claim 15 as outlined above. However, it is not expressly disclosed that the lander comprises a housing made of graphene or a graphene fiber as a material.
Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to utilize graphene and/or graphene fibers as a material in the construction of the outer surfaces of spacecraft such as housings. Bigelow in view of Humphries in further view of Greco discloses the claimed invention except for the housing being made of graphene or a graphene fiber as a material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the housing of graphene or a graphene fiber as a material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in the art would have been motivated to provide a graphene or graphene fiber housing for its known thermal and electrical (e.g. electrostatic discharge) properties. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0200033 to Bigelow, in view of US 2007/0063104 to Humphries, in further view of US 6951468 to Greco, in further view of US 2015/0151855 to Richards et al.
Re: Claim 16. As best understood due to indefiniteness, Bigelow in view of Humphries in further view of Greco render obvious the lander according to claim 15 as outlined above. Also as outlined above, Humphries teaches that the module comprises solar panel arrays. However, it is not expressly disclosed that the lander comprises:
a solar panel;
a drive machine which changes an inclination of the solar panel with respect to a horizontal plane; and
a controller which controls the drive machine to change the inclination of the solar panel with respect to the horizontal plane according to time, a position of the sun, or a power generation amount of the solar panel.
Richards et al. teaches a lander (Abstract; Figs. 8A-11) comprising a solar panel (95) coupled to a pan and tilt mast (i.e. a drive machine which changes an inclination of the solar panel with respect to the horizontal plane; Fig. 8A; Fig. 11), a star tracker processor (i.e. a means for determining the position of the sun; Fig. 8A; Fig. 11), batteries (paragraph [0028]), and avionics (i.e. a controller coupled to the other subsystems such as the batteries, star trackers and batteries for controlling the same; Fig. 8A, 11). 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide solar panels with a drive machine allow for changes in inclination with respect to the horizontal and a controller to control said drive machine to ensure that power requirements of the module are met depending upon changing conditions due to light received from stars on the extraterrestrial body. 
Response to Arguments
Applicant's arguments filed 9/4/2022 have been fully considered but they are not persuasive.
On pages 14-15 of Applicant’s Remarks, it is alleged that “drive machine” and the previously recited “drive mechanism” in claim 16 are not intended to invoke 35 USC 112(f). Applicant alleges that one of ordinary skill in the art would understand the structure(s) of a “drive machine” in a similar manner as a “detent mechanism” outlined in Greenberg v. Ethicon Endo-Surgery, Inc. This argument is not found to be persuasive as the term “detent,” “filter,” “brake,” “clamp,” and “lock” outlined in the case law are structural modifiers whereas “drive” in the present instance is a functional modifier, not a structural one. Applicant has therefore failed to provide a sufficient showing that 35 USC 112(f) does not apply because the limitation does not recite a function or alternatively recites a function with sufficient structure, material, or acts to perform that function as required. Applicant has provided no evidence of the “drive machine” being a defined structure like a “motor” or a “servo” and as such, the rejection is maintained.  
On pages 15-17 of Applicant’s Remarks, it is alleged that one of ordinary skill in the art would not have recognized that the combination of Bigelow, Humphries, and Greco would provide results of the combination that were predictable but Applicant fails to provide any evidence for this allegation. As outlined in Humphries, the computers are connected to data and power of the module, and Bigelow teaches a lander having modules which the one taught by Humphries can easily be substituted for. By placing the computer cabinet with drawers of Greco inside the habitable module of Humphries, why would it then be unclear to one of ordinary skill in the art how to plug in the same data and power connections to the module in the same manner as Humphries already teaches? This allegation is therefore not found to be persuasive as there has been now showing that one of ordinary skill in the art would not be apprised and/or capable of connecting power cables and ethernet connections in a like manner. Applicant then alleges that the drawer of the claimed invention in which a payload is placed with the data and power connections is not known in the space art and the elements of the prior art do not perform the same functions and one of ordinary skill in the art would not have combined the elements as claimed by known methods without change in their functions. This allegation again has no factual basis. Greco teaches a computer cabinet with drawers as claimed which can be placed inside any space which humans who would utilize the computers would be capable of operating in. Humprhies teaches such a space. What change in functionality is occurring? Applicant then alleges that Greco is to be used in a room or office such that it is non-analogous art to the lander for operating on an extraterrestrial body. In response to applicant's argument that Greco is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Greco teaches a cabinet for computers in a space such as a room or office. Humphries teaches a room/office in a habitable module located on an extraterrestrial location. Humphries depicts computers to be used by humans in a room/office such that it would have been obvious to utilize any structure(s) which are used in a room/office for humans. Applicant’s arguments are like saying they have a coffee maker on a lander and somehow one of ordinary skill in the art would not look to a prior art for a coffee maker used on earth for placing the same inside a lander for use by humans on another planet. This argument is not based in fact. Applicant also alleges that storage for astronauts is not considered in the invention but provides no showing that the broadest reasonable interpretation precludes such considerations. Presently, there is no recitation of the drawer being located external to the lander/outside of a habitable module that would differentiate it from the cited prior art. The rejections are therefore all maintained due to lack of persuasive arguments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647